Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
In line 4 of claim 8, “the prosthetic heart valve,” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al. (US 2007/0203503).
Regarding claim 1, Salahieh et al. disclose a system comprising: a stent frame (30; Figure 2B) including a cell structure that is defined, at least in part, by opposing, first and second strut segments (segment containing struts underlying  buckle 34 - Figure 4A, and segment containing struts underlying post 32); the stent frame having an expanded condition (longitudinally expanded as in Figures 1A or 3C) and a compressed condition (longitudinally compressed as in Figure 3D; ¶[0145]); the stent frame further including a first barb (hook section of buckle 34 in Figures 34A-34D) extending from the first strut segment and a second barb (pointed tip of post 32 in Figures 34A-34F) extending from the second strut segment; and a tether (106b) positioned around the stent frame (around the second barb which as claimed is part of the stent frame); wherein, the first and second barbs cross over one another to form a capture zone (area between 32 and 34 containing 106b in Figures 34B-34D) when the stent frame is in the compressed condition; further wherein the tether is secured to the stent frame within the capture zone in the compressed condition (Figures 34B-34D represent the post and buckle being coupled during compression of the stent) and the tether can be released from the capture zone and released from the stent frame when the stent frame is in the expanded condition (¶[0177] - Figures 34E-34F represent the stent longitudinally expanding thereby causing the bucked and post to move apart and allow release of the tether). 
Regarding claim 2, the capture zone is completely bounded by the first and second barbs when the stent frame is in the compressed condition (evident from Figure 34B). 
Regarding claim 3, the tether being looped around member 32, which is part of the stent frame as claimed, can be considered as the tether being wound about the stent frame. 
Regarding claim 5, a valve structure (20) is positioned within the stent frame (Figure 2C).  
Regarding claim 6, the stent can be made from one filament and therefore the two segments can be regarded as integrally formed (¶[0122]).
Regarding claim 7, a juncture (section of struts directly between the two segments) of the first and second strut segments forms an angle (the crossing strands therein form numerous angles) and the angle is greater in the expanded condition than in the compressed condition (the diamond-shaped cells formed by the crossing strands would have lateral corners which increase in angle as the stent elongates to the expanded condition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US 2007/0203503) in view of Bloom et al. (US 2009/0192585).
Regarding claim 4, Salahieh et al. fail to disclose that the tether is twisted about the stent frame.  Salahieh et al. disclose that numerous alternative mechanisms for releasing the tether may be used (¶[0206] and elsewhere).
Bloom et al. disclose a mechanism for attachment and release of a tether (20) to a peak structure of a stent (Figure 7) where the tether is twisted around the peak (¶[0043]; noting that Applicant’s twisting is depicted as one section of Applicant’s tether being coiled around another straight section of the tether - Figures 7A and 7B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the mechanism of Bloom et al. to attach and release the tether of Salahieh et al. as a suitable alternative means for attachment and release of the tether suggested by Salahieh et al. 

Allowable Subject Matter
Claims 8-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771